Hopkins, J.
(dissenting): I cannot concur in the second paragraph of the syllabus nor the corresponding part of the opinion. There was no charge here of bad faith on the part of the defendants, and in my opinion the judgment of this court should not be substituted for that of the board of education. In Williams v. Parsons, 81 Kan. 593, 106 Pac. 36, it was said:
“The control of the city schools ... is devolved by the legislature upon *510the board of education. The discretion committed to that body is to be exercised . . . 'untrammeled by judicial interference.’ Its judgment, and not that of the courts, must determine the proper solution of the practical questions of administration that continually arise. Its decisions must be final except when the action is capricious or arbitrary.” (p. 594.)
See, also, dissenting opinión in Ryan v. Board of Education, 124 Kan. 89, 95, 257 Pac. 945.
Marshall and Hutchison, JJ., dissent from the second paragraph of the syllabus and corresponding part of the opinion.